441 F.2d 265
UNITED STATES of America, Plaintiff-Appellee,v.Sammy Lee LANG, Defendant-Appellant.
No. 30846 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
April 6, 1971.

Appeal from the United States District Court for the Middle District of Georgia; J. Robert Elliott, District Judge.
S. Gunter Toney, Toney & Guarisco, Tallahassee, Fla., for defendant-appellant.
William J. Schloth, U. S. Atty., Charles T. Erion, Asst. U. S. Atty., for plaintiff-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Affirmed.

See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See N.L.R.B. v. Amalgamated Cothing Workers of America, 5 Cir. 1970, 430 F. 2d 966